Citation Nr: 9913242	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-18 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pes planus.  

2.  Entitlement to service connection for a claimed 
disability manifested by pain and numbness of the legs.  



REPRESENTATION

Appellant represented by:	The American Legion







WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to August 
1943.

The veteran's original claim of service connection for pes 
planus was denied by the RO in a November 1944 rating 
decision.  He was notified of that decision and advised of 
his right to appeal, in a letter of like date.  He failed to 
file a timely appeal from the adverse decision and it became 
final.

In April 1994, he claimed service connection for, among other 
disorders, collapsed arches.  This appeal arises, in part, 
from a December 1994 rating decision of the RO that 
determined that new and material evidence had not been 
submitted to warrant reopening the claim.

The Board of Veterans' Appeals (Board) notes that the April 
1994 claim also appeared to seek service connection for 
asthma and ulcers.  The December 1994 rating decision denied 
service connection for asthma and did not address a claim for 
service connection for ulcers.  Then, in his February 1995 
Notice of Disagreement, the veteran said he was not claiming 
service connection for asthma, but for a disorder of the feet 
and legs.  He has not subsequently referred to ulcers.  Thus, 
his intentions, with regard to the April 1994 claims, are not 
entirely clear.  In any event, the issue of service 
connection for ulcers is not in appellate status or otherwise 
before the Board and is referred to the RO for appropriate 
action.

In a June 1995 letter to the veteran, the RO said that his 
April 1994 claim form was not then available.  He was asked 
to complete and return a new VA Form 526, a duplicate of the 
one submitted in April 1994.  In response to the RO letter, 
the veteran submitted a VA Form 526 in July 1995 but, on that 
form, he characterized the issue as service connection for 
pain and numbness of the legs.  Thereafter, the July 1995 VA 
Form 526 was procedurally developed as a new claim for 
service connection.  Thus, this appeal also arises from a 
November 1995 rating decision that denied service connection 
for pain and numbness of the lower extremities.  This issue 
is addressed in the remand section of this decision.



FINDINGS OF FACT

1.  A November 1944 rating decision disallowed the veteran's 
claim for service connection for pes planus.  He was advised 
of his right to appeal the decision but a timely appeal was 
not filed and the decision became final.  

2.  The additional evidence submitted since the November 1944 
rating decision is more than merely cumulative and is 
sufficiently significant to warrant consideration in order to 
fairly decide the merits of the claim.  

3.  The reopened claim of service connection for pes planus 
is plausible.






CONCLUSION OF LAW

The evidence submitted since the November 1944 rating 
decision is new and material, the claim of service connection 
for pes planus is reopened, and the reopened claim is well 
grounded.  38 U.S.C.A. §§ 7105(c), 5108, 5107 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Evidence

The veteran's service medical records include an August 1942 
entrance examination that noted asymptomatic second degree 
pes planus, "strong to test."  On hospital records that 
began with a July 1943 admission, he complained of painful 
flat feet "since he can remember."  He had difficulty with 
prolonged standing and walking that had become worse in 
service.  An August 1943 examination revealed bilateral third 
degree pes planus with eversion and external rotation of the 
astragalus.  Weakness of the arch was marked and there was 
mild spasticity of the midtarsal joint.  He was separated on 
a Certificate of Disability for Discharge for bilateral, 
symptomatic, third degree pes planus that existed prior to 
induction.  The Certificate noted that the veteran was unable 
to perform duty because of constant foot pain aggravated by 
exercise and that he had a "history of similar complaints 
and treatment therefore [sic] since childhood (soldier's 
statement)."  The Certificate also reported that the 
veteran's pes planus was not incurred in the line of duty or 
in service; instead, it existed prior to service and was not 
aggravated in service.

The service medical records do not include complaints or 
diagnoses relative to pain or numbness of the lower 
extremities.

At an October 1944 VA examination, the veteran reported that 
he had not had any medical treatment since separation from 
service and complained of foot pain after prolonged standing.  
He was 65 inches in height and weighed 205 pounds.  On 
examination, the feet were flexible, not tender or painful to 
manipulation, and circulation was not impaired.  Eversion was 
moderate, there was a moderate bulge at inner borders, and 
there was no loss of dorsiflexion.  There was no equinovarus, 
callus, hallux valgus, pes cavus, and the arches were not 
high.  There was no limp and he could stand and hop on his 
toes.  The line of weight-bearing was internal to the toes 
and there was moderate outflaring of the heels.  The examiner 
reported that prolapse of the arches was due to obesity.  The 
diagnosis was bilateral, second degree pes planus.
A November 1944 rating decision determined that the findings 
at the October 1944 VA examination were identical to those on 
the April 1942 entrance examination.  Service connection for 
pes planus was denied and the veteran was notified of the 
denial by a letter later that month.

In March 1994, the veteran filed a statement wherein he 
reported hospitalization in service but did not give the 
reason for the hospitalization or describe the treatment 
provided.  In a March 1994 letter to the RO, Victoria 
Bonderinko reported that she had known the veteran's family 
for more than 40 years and that the veteran had leg pain 
after walking for five or ten minutes.

In an April 1994 VA Form 526, the veteran claimed service 
connection for collapsed arches, asthma, and ulcers, and said 
he was treated at Margaretville Memorial Hospital in December 
1993.  In an April 1994 statement, he reported continuous 
treatment at the Albany VA medical center since separation 
from service.

The file contains VA outpatient treatment records beginning 
with one from February 1994.  There the veteran gave a six-
month history of a genitourinary disorder and said he was 
referred to VA by a local physician.  He also requested 
medication and other treatment for asthma.  The plan called 
for a general medical examination and the veteran was 
instructed to bring to the appointment medical records and a 
letter of discharge from his personal physician.  He was 
further instructed to continue with his local physician until 
his care was transferred to VA.  On a consultation sheet 
bearing the same February 1994 date, the emergency room 
referred him to the VA social work service with the notation 
that he could not afford outside medication and was 
transferring his care to VA.  The social work service planned 
to contact the county department of social services to check 
on the veteran's eligibility for emergency medical care.  In 
addition, he was advised of VA emergency medical care and the 
procedures for seeking a VA pension.  None of the VA 
outpatient treatment records referred to pes planus.

In four 1994 VA outpatient treatment records, the veteran 
reported, among other complaints, pain and numbness of the 
legs that began in service, was caused by prolonged walking 
or standing, and was relieved by sitting.  In May 1994, he 
said he was told that vascular surgery might help.  The only 
diagnosis ever made, in those four VA records, was lower 
extremity numbness and weakness of uncertain etiology.

In an undated letter addressed To whom It May Concern, 
apparently submitted in 1994, the veteran detailed the 
medical treatment he had in service for pes planus but did 
not describe any postservice medical treatment for that 
disorder.

December 1993 records from Margaretville Memorial Hospital, 
cited by the veteran in his April 1994 claim and received in 
September 1994, reflected same-day treatment for a lung 
disorder.  The veteran gave a history of asthma, emphysema, 
and diabetes mellitus.  Upon transmitting the records to VA, 
the hospital medical records office appended a note 
indicating that they had, in addition, five admissions on 
file for the veteran.  In a September 1994 letter, the 
medical records office advised the veteran that VA requested 
only the records of his December 1993 emergency room 
treatment.

A report of a September 1994 VA chest X ray noted that VA had 
no earlier studies for comparison.

At a September 1994 VA general medical examination, the 
veteran complained of numbness of the legs.  He was 62 inches 
tall and weighed 267 pounds.  Posture, carriage, and gait 
were normal but he was reported to be markedly overweight.  
Diagnoses included pes planus to a marked degree on the 
right.

At a September 1994 VA examination of his feet, the veteran 
reported that he developed foot pain in service in 1942 and 
was discharged for it.  Currently, he had numbness of both 
legs and, occasionally, numbness in the medial portion of the 
left foot.  Examination revealed pes planus on the right but 
posture, function, and gait were normal and there were no 
secondary skin or vascular changes.  X rays of the feet 
showed a mild hallux valgus deformity on the right and some 
bilateral flattening of arches, mild degenerative changes, 
and demineralization of bones.  Diagnoses included pes planus 
on the right.

In an October 1994 letter, the Chief of Administrative 
Medicine of the VA medical center advised the veteran that 
certain abnormalities were found during his examination.  He 
was further advised to report these matters to his primary 
care physician and that, if he did not have a physician 
addressing his medical needs, he might be eligible for VA 
medical care.

In a February 1995 Notice of Disagreement, the veteran again 
described the medical treatment he had in service for pes 
planus.  Again, he did not report any postservice medical 
treatment for that disorder.

In a July 1995 VA Form 526, solicited by the RO as a 
duplicate of the April 1994 claim, the veteran reported 
bilateral leg pain and numbness.  He said he had treatment by 
a Dr. Nastro in Summit, New Jersey, in 1974, by a Dr. Barrows 
at the VA medical center in Albany in 1993, and by a Dr. 
Ibrahim at Margaretville Hospital in 1995.

In a July 1995 statement, a November 1995 Notice of 
Disagreement, and a November 1995 Substantive Appeal, the 
veteran described the medical treatment he had in service for 
pes planus but, again, did not report any postservice medical 
treatment for that disorder.  He contended that he currently 
had pain and numbness of the legs.

At a December 1995 hearing, the veteran testified that he did 
not have pain and numbness of the legs before entering 
service in 1942.  With calisthenics, road marches, and other 
activity in service, he began to have problems with his feet 
and legs.  At the post infirmary, he was given heat treatment 
and orthotic devices.  He continued to have pain, was 
hospitalized, and was given medication for the pain and 
numbness.  There was some discussion of surgery but, 
eventually, he was told he would merely be discharged.  He 
went to VA soon after separation from service but was only 
interviewed and not treated.  He was never able to make a 
decent living because of the pain in his feet and legs.  He 
sought private treatment on several occasions through the 
years but doctors told him there was nothing they could do 
for his flat feet.  He had been to the VA hospital in Albany 
complaining of leg pain and numbness and, on one occasion, 
was sent to the neurology department though he was unable to 
see how that related to his feet.


Analysis

A November 1944 rating decision disallowed service connection 
for pes planus and correspondence of like date notified the 
veteran of that decision and advised him of his right to 
appeal.  He did not appeal the decision within one year of 
notification thereof, it became final, and it is not subject 
to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  In order to reopen claim, 
he must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In April 1994, the veteran sought to reopen the claim.  
Applications to reopen previously disallowed claims to which 
finality has attached require a three-part analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  First, adjudicators must 
determine whether the evidence presented since the last final 
disallowance of the claim is new and material as defined by 
38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Second, if the evidence presented since the last 
final disallowance is found to be new and material then, upon 
reopening the claim, adjudicators must determine whether, 
based upon all the evidence of record, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) and caselaw.  
Elkins, supra, at 213, citing Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997), cert. denied sub nom. Epps v. West,         U.S.        
, 118 S.Ct. 2348, 141 L.Ed.2d 718 (1998); and Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table).  Third, if the claim is found to be 
well grounded then, pursuant to 38 U.S.C.A. § 5107(a), VA has 
a duty to assist the claimant in developing evidence 
pertaining to the claim; however, if that duty has been met, 
the merits of the claim may be addressed.  Elkins, supra, at 
219.

In this case, evidence presented since the claim was 
disallowed in 1944 included December 1993 records from 
Margaretville Memorial Hospital, VA treatment records dating 
from February 1994, a March 1994 letter from Victoria 
Bonderinko, several statements from the veteran, and the 
veteran's testimony at a December 1995 hearing.  The private 
hospital records and most of the VA treatment records did not 
relate to pes planus and, thus, are not probative of any 
issue in this case.  The letter from Victoria Bonderinko, 
while noting the veteran's history of leg pain after walking, 
did not relate symptomatology to pes planus, so the letter is 
likewise not probative of any issue in this case.  On four VA 
treatment records, the veteran gave a history of pain and 
numbness of the legs that began in service.  Though the 
etiology of those symptoms was never determined, they are 
arguably related to pes planus.  Finally, the veteran 
reported, and testified extensively, that his pes planus 
increased in severity during service.  He said it was treated 
with heat, medication, and orthotic devices, that he was 
discharged from service because of the increase in severity, 
and that he sought postservice treatment.

Now the Board must determine whether the evidence submitted 
since the last final disallowance of the claim is new and 
material.  Such evidence is new if it bears directly and 
substantially upon the specific matter under consideration, 
if it was not previously considered, and if it is not merely 
duplicative or cumulative of evidence that was considered at 
the time of the last final disallowance; new evidence is 
material if it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Hodge, 
supra; 38 C.F.R. § 3.156(a).

The veteran's statements and testimony are probative, are 
more than cumulative, have not been previously considered, 
and the Board finds that they constitute new evidence.  In 
addition, as the evidence is sufficiently significant, the 
Board finds that it is material.  Thus, the claim of service 
connection for pes planus is reopened.

Now the Board must determine whether, based upon all of the 
evidence of record, the reopened claim is well grounded.  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation; it need not be conclusive, but 
only plausible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To 
present a well-grounded claim, the claimant must present 
evidence, not mere allegation, and the evidence must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In determining whether a claim is well grounded, 
only the evidence in support of the claim is evaluated.  
Elkins, supra, at 219.  The credibility of evidence is 
assumed for the limited purpose of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  Competent lay evidence may suffice where the 
determinative issue is factual in nature, but medical 
evidence is required where the determinative issue involves 
medical etiology or diagnosis.  Gregory v. Brown, 8 Vet. 
App. 563 (1996).  For a service-connection claim to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Elkins, Epps, Caluza, supra.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran is deemed 
to have been in sound condition when examined and accepted 
for service except as to disorders noted at the time of the 
examination or where clear and unmistakable evidence shows 
that the injury or disease preexisted service and was not 
aggravated therein.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Here, the veteran's August 1942 entrance 
examination noted asymptomatic, second degree pes planus.  
Thus, pes planus preexisted military service and our analysis 
must focus on the issue of aggravation of that disorder in 
service.

A preexisting disorder is presumed to have been aggravated in 
service if there is an increase in disability during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, the 
presumption is rebutted by clear and unmistakable evidence 
that an increase in severity of the disorder was due to its 
natural progress.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
In addition, a mere transient flare-up in service of a 
preexisting disorder does not, in the absence of evidence of 
a worsening of the underlying condition, constitute 
aggravation of the disorder.  Jensen v. Brown, 19 F.3d 1413 
(Fed.Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Here, the veteran testified to an increase in the severity of 
his pes planus in service.  Generally, evidentiary assertions 
by the veteran are accepted as true for purposes of 
determining whether a claim is well grounded.  The exception 
to this principle is where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer opinions concerning medical etiology or diagnosis.  
Heuer v. Brown, 7 Vet. App. 379 (1995); Magana v. Brown, 7 
Vet. App. 224 (1994); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, lay persons are competent to describe 
symptoms they experienced.  Routen v. Brown, 10 Vet. App. 183 
(1997).  More importantly, pes planus has been held to be a 
condition about which lay persons are competent to testify.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  When all 
of the evidence is viewed in the light most favorable to the 
claim, the Board finds that the claim is well grounded.

Finally, having found the claim to be well grounded, the 
Board may address it on the merits but only if VA has met its 
38 U.S.C.A. § 5107(a) duty to assist.  The Board finds that 
questions regarding the veteran's pes planus remain 
unanswered and the VA duty to assist remains unsatisfied.  
Accordingly, further development of the evidence is needed.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for pes planus and as a well-
grounded claim has been presented, the appeal to this extent 
is allowed subject to the discussion hereinbelow.  



REMAND

At the veteran's August 1942 entrance examination, his pes 
planus was described as second degree and asymptomatic.  
However, August 1943 service medical records described it as 
bilateral, third degree, and it was clearly symptomatic.  
Indeed, he was separated from service because of pes planus.  
At the October 1944 VA examination, the diagnosis was 
bilateral, second degree pes planus.  In addition, the Board 
notes that that examiner attributed prolapse of the arches to 
obesity.  Then, after a September 1994 VA examination of the 
veteran's feet, the diagnosis was pes planus on the right.  
Additional medical evidence is needed to explain the 
significance of these findings.

Moreover, the Board notes that the November 1944 rating 
decision did not address the apparent increase in severity of 
pes planus during service or the application of the 
presumption of aggravation thereto.  Further, it is not clear 
whether the apparent increase in severity represented a 
transient flare-up or an actual worsening of the pes planus.  
This remand will afford the RO the opportunity to address 
these issues in the first instance and the veteran the right 
to be heard on them.

In addition, the veteran testified that he sought private 
treatment on several occasions and, on his July 1995 VA Form 
526, he reported 1974 treatment by a Dr. Nastro in Summit, 
New Jersey, 1993 treatment by a Dr. Barrows at the Albany VA 
medical center, and 1995 treatment by a Dr. Ibrahim at 
Margaretville Hospital.  He also reported, in an April 1994 
statement, continuous treatment at the VA medical center 
since separation from service although VA records suggested 
he was not seen there before 1994.  In any event, all 
relevant VA treatment records should be obtained.  Further, 
the veteran should be advised, pursuant to 38 U.S.C.A. 
§ 5103(a) and Robinette v. Brown, 8 Vet. App. 69 (1995), to 
obtain and submit records from private health care providers 
who treated his pes planus or pain and numbness of the legs 
in order to complete his claim for benefits.  All relevant 
records should be obtained and associated with the file 
before the VA examination.

Finally, with regard to a claim for service connection for 
pain and numbness of the legs, it is not entirely clear that 
the veteran ever intended that to be a separate claim.  The 
VA Form 526 was solicited by the RO and the June 1995 letter 
that requested it instructed the veteran to submit a 
duplicate of his April 1994 claim.  This remand will afford 
the RO the opportunity to determine whether the July 1995 VA 
Form 526 was intended by the veteran to be a separate claim 
or whether the reference to pain and numbness of the legs was 
his description of the symptoms of pes planus.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should undertake to obtain 
relevant VA treatment records and should 
take appropriate action to advise the 
veteran to obtain and submit records of 
private health care providers who treated 
his pes planus or pain and numbness of 
the legs.  

2.  The RO should contact the veteran and 
determine whether the VA Form 526 he 
submitted in July 1995 was intended to be 
a separate claim or a duplicate of the 
one he submitted in April 1994 as 
requested in the June 1995 RO letter.  If 
a separate claim was intended, the RO 
should ensure that it is adequately 
developed.

3.  Upon completion of the development 
requested hereinabove, the veteran should 
be afforded a VA examination to determine 
the nature and likely etiology of the 
claimed pes planus.  It is imperative 
that the examiner reviews the entire 
claims folder prior to the examination 
paying special attention to service 
medical records.  All indicated tests 
should be conducted.  Based on his/her 
review of the case, the examiner should 
render an opinion as to the medical 
probability that the veteran's 
preexisting pes planus underwent an 
increase in severity beyond natural 
progress during his period of military 
service.  The factors upon which the 
medical opinion is based must be set 
forth in the report.  

4.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board, if appropriate, for further 
appellate consideration.  The veteran need take no action 
until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals, or the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

